Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a system and method for repeating a quantum field signal, the method comprising inter alia: receiving a quantum field signal; sampling one or more quantum analog signals from the received quantum field signal; for each sampled quantum analog signal: encoding the quantum analog signal as corresponding digital quantum information, comprising applying a hybrid analog-digital encoding operation to the quantum analog signal and a qudit in an initial state; and storing the corresponding digital quantum information in the qudit; generating a recovered quantum field signal, comprising: for each qudit storing corresponding digital quantum information, decoding the quantum digital information by applying a hybrid digital-analog decoding operation to the qudit and a quantum analog register in an initial state; and combining the decoded quantum digital information; and transmitting the recovered quantum field signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Verdon-Akzam (US 11,308,415) teaches a quantum analog-to-digital converter for encoding quantum signals wherein a hybrid analog-to-digital conversion is applied to a quantum analog signal in an initial state to obtain an evolved state of the qudit.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J LAUTURE whose telephone number is (571)272-1805. The examiner can normally be reached 9:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 5712722105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845